DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 10/12/2022.
Claims 1-3, 8-10, 15-18 and 21-30 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8-9, 15-16, 18, 21, 23, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohara et al. (US 5,131,956) in view of Zhu et al. (CN103489947 with provided machine English translation) and Morad et al. (US 2014/0124014).
Addressing claims 1, 8, 15 and 18, Oohara discloses an apparatus (figs. 3a-3b and 4), comprising:
	one or more solar cells (fig. 4); and
	one or more interconnects 9 for making electrical connections only between the solar cells,
	at least one of the solar cells including one or more metal gridlines 6a for collecting current, one or more busbars 6c for aggregating current from the gridlines, and one or more contact pads 6b used to electrically connect the interconnects 9 to the busbars (fig. 3a), and
	each of the one or more interconnects consisting of a single metal toe 9 that remains flat (fig. 4) when transmitting the electrical power generated by the solar cells (col. 5 ln 3-28 discloses the metal toes 9 are used for electrically interconnecting successive solar cells, which implies that the flat metal toes 9 are structurally capable of transmitting the electrical power generated by the solar cells while being in the flat configuration shown in fig. 9), and only one of the interconnects is connected only to one of the contact pads 6b (figs. 3a-3b) to span between the one of the contact pads to another one of the solar cells (fig. 4), without a metal second toe connected to the single toe, and with no connected crossbars (figs. 3a-3b);
	wherein the one or more interconnects are placed across one edge of the at least one solar cells (figs. 3a-3b).

Oohara is silent regarding wherein four or more interconnects are uniformly placed with equal space between each of the interconnects across one edge of the at least one of the solar cells when the at least one of the solar cells has an area greater than 60 cm2 or three interconnects are uniformly placed with equal space between each of the interconnects across one edge of the at least one of the solar cells, when the at least one of the solar cells has an area less than 60 cm2.

Zhu discloses, in paragraph [0034] of the translation document, four interconnects are used for solar cell having an area greater than 60 cm2 (156 mm x 156 mm is greater than 60 cm2) to reduce series resistance and to increase power output of the module.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus of Oohara with solar cells having the area with the associated number of interconnects disclosed by Zhu in paragraph [0034] in order to reduce the series resistance and to increase the power output of the apparatus (Zhu, [0034]).  

Morad discloses in figs. 6a and 7a-7b four interconnects 90, that remain flat (fig. 6a) when transmitting the electrical power generated by the solar cells, are uniformly placed with equal space between each of the interconnects across one edge of the at least one solar cells for interconnecting one solar cell to another (figs. 7A-7B).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus of Oohara in view of Morad with the known configuration where the interconnects are uniformly placed with equal space between each of the interconnects across one edge of the at least one solar cells as disclosed by Morad in order to obtain the predictable result of interconnecting adjacent solar cells in a solar cell string (Rationale B, KSR decision, MPEP 2143).

Addressing claims 2, 9, 27 and 29, Zhu discloses the interconnects is comprised of a copper layer to achieve reduction in thermal deformation and breakage of the solar cell apparatus [0015].  Therefore, at the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the apparatus of Oohara with the interconnect material disclosed by Zhu in order to reduce thermal deformation and breakage of the solar cell apparatus (Zhu, [0015]).

Addressing claims 16, 21, 23 and 25, col. 6 ln 47-66 of Oohara discloses that the plurality of solar cells are encapsulated with protective layers, which is analogous to the step of making the electrical connections to the one or more solar cells in a panel comprised of an array of the one or more solar cells.

Claims 3, 10, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohara et al. (US 5,131,956) in view of Zhu et al. (CN103489947 with provided machine English translation) as applied to claims 1-2, 8-9, 15-16, 18, 21, 23, 25, 27 and 29 above, and further in view of Yamaguchi et al. (US 2013/0206228).
Addressing claims 3, 10, 28 and 30, Oohara discloses the interconnectors 9 have a thickness of about 30 microns (col. 6 ln 57-60), which falls within the claimed thickness range of between 1-2 mils.  Zhu discloses the interconnects have a width between 1.5 to 2.00 mm [0004] or 1.8 mm [0023] that overlaps or falls within the claimed range, respectively.  In figs. 4 and 5a, Oohara further discloses the length of the interconnector 9 is dictated by the gap between adjacent solar cells.  Oohara further discloses the gap between adjacent solar cells should be optimized to minimize the loss of effective area (col. 5 ln 21-29).

Oohara and Zhu are silent regarding the length of the interconnects.

Yamaguchi discloses adjusting the length of the interconnector 5 to adjust the distance between the solar cells [0031].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus and method of Oohara by performing routine experimentation with the length of the interconnector in order to optimize the distance between the adjacent solar cells to minimize the loss of effective area (Oohara, col. 5 ln 21-29, figs. 4 and 5a; Yamaguchi [0031]).  Therefore, one would have arrived at the claimed length of the interconnects when perform routine experiment with the length of the interconnects of Oohara in view of Yamaguchi in order to optimize the distance between the adjacent solar cells to minimize the loss of effective area.

Claim(s) 17, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohara et al. (US 5,131,956) in view of Zhu et al. (CN103489947 with provided machine English translation) and Morad et al. (US 2014/0124014) as applied to claims 1-2, 8-9, 15-16, 18, 21 23, 25, 27 and 29 above, and further in view of Zimmerman (US 2013/0014802).
Addressing claims 17, 22, 24 and 26, Oohara is silent regarding the step of making the electrical connections to one or more solar cells in a space vehicle including the panel.

Zimmerman discloses front interconnected solar cells similarly to those of Oohara; wherein, the solar cells are incorporated in space vehicle in geostationary orbit [0013 and 0097].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method and apparatus of Oohara with incorporating the solar cells in space vehicle as disclosed by Zimmerman in order to expand the usage location of the solar cells.

Claim(s) 1-2, 8-9, 15-16, 18, 21, 23, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohara et al. (US 5,131,956) in view of Zhu et al. (CN103489947 with provided machine English translation) and Young (US 4,430,519).
Addressing claims 1, 8, 15 and 18, Oohara discloses an apparatus (figs. 3a-3b and 4), comprising:
one or more solar cells (fig. 4); and
one or more interconnects 9 for making electrical connections only between the solar cells,
at least one of the solar cells including one or more metal gridlines 6a for collecting current, one or more busbars 6c for aggregating current from the gridlines, and one or more contact pads 6b used to electrically connect the interconnects 9 to the busbars (fig. 3a), and
each of the one or more interconnects consisting of a single metal toe 9 that remains flat (fig. 4) when transmitting the electrical power generated by the solar cells (col. 5 ln 3-28 discloses the metal toes 9 are used for electrically interconnecting successive solar cells, which implies that the flat metal toes 9 are structurally capable of transmitting the electrical power generated by the solar cells while being in the flat configuration shown in fig. 9), and only one of the interconnects is connected only to one of the contact pads 6b (figs. 3a-3b) to span between the one of the contact pads to another one of the solar cells (fig. 4), without a metal second toe connected to the single toe, and with no connected crossbars (figs. 3a-3b);
wherein the one or more interconnects are placed across one edge of the at least one solar cells (figs. 3a-3b).

Oohara is silent regarding wherein four or more interconnects are uniformly placed with equal space between each of the interconnects across one edge of the at least one of the solar cells when the at least one of the solar cells has an area greater than 60 cm2 or three interconnects are uniformly placed with equal space between each of the interconnects across one edge of the at least one of the solar cells, when the at least one of the solar cells has an area less than 60 cm2.

Zhu discloses, in paragraph [0034] of the translation document, four interconnects are used for solar cell having an area greater than 60 cm2 (156 mm x 156 mm is greater than 60 cm2) to reduce series resistance and to increase power output of the module.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus of Oohara with solar cells having the area with the associated number of interconnects disclosed by Zhu in paragraph [0034] in order to reduce the series resistance and to increase the power output of the apparatus (Zhu, [0034]).  

Young discloses an apparatus comprising a plurality of solar cells that are interconnected via interconnectors (fig. 1); wherein, the pads 7 and the corresponding tabs 21 are uniformly spaced at the same spacing across one edge of the at least one of the solar cells (fig. 1, col. 2 ln 47-59).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus of Oohara in view of Zhu with the known configuration with the the tabs and the corresponding single metal toe interconnects uniformly placed at the same spacing across one edge of the at least one solar cells similarly to the way in which the pads and tabs of Young are uniformly placed at the same spacing across one edge of the at least one solar cells in order to obtain the predictable result interconnecting adjacent solar cells in a solar cell apparatus (Rationale B, KSR decision, MPEP 2143; col. 1 ln 65-68 of Young).

Addressing claims 2, 9, 27 and 29, Zhu discloses the interconnects is comprised of a copper layer to achieve reduction in thermal deformation and breakage of the solar cell apparatus [0015].  Therefore, at the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the apparatus of Oohara with the interconnect material disclosed by Zhu in order to reduce thermal deformation and breakage of the solar cell apparatus (Zhu, [0015]).

Addressing claims 16, 21, 23 and 25, col. 6 ln 47-66 of Oohara discloses that the plurality of solar cells are encapsulated with protective layers, which is analogous to the step of making the electrical connections to the one or more solar cells in a panel comprised of an array of the one or more solar cells.

Claims 3, 10, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohara et al. (US 5,131,956) in view of Zhu et al. (CN103489947 with provided machine English translation) Young (US 4,430,519) as applied to claims 1-2, 8-9, 15-16, 18, 21, 23, 25, 27 and 29 above, and further in view of Yamaguchi et al. (US 2013/0206228).
Addressing claims 3, 10, 28 and 30, Oohara discloses the interconnectors 9 have a thickness of about 30 microns (col. 6 ln 57-60), which falls within the claimed thickness range of between 1-2 mils.  Zhu discloses the interconnects have a width between 1.5 to 2.00 mm [0004] or 1.8 mm [0023] that overlaps or falls within the claimed range, respectively.  In figs. 4 and 5a, Oohara further discloses the length of the interconnector 9 is dictated by the gap between adjacent solar cells.  Oohara further discloses the gap between adjacent solar cells should be optimized to minimize the loss of effective area (col. 5 ln 21-29).

Oohara and Zhu are silent regarding the length of the interconnects.

Yamaguchi discloses adjusting the length of the interconnector 5 to adjust the distance between the solar cells [0031].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus and method of Oohara by performing routine experimentation with the length of the interconnector in order to optimize the distance between the adjacent solar cells to minimize the loss of effective area (Oohara, col. 5 ln 21-29, figs. 4 and 5a; Yamaguchi [0031]).  Therefore, one would have arrived at the claimed length of the interconnects when perform routine experiment with the length of the interconnects of Oohara in view of Yamaguchi in order to optimize the distance between the adjacent solar cells to minimize the loss of effective area.

Claim(s) 17, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohara et al. (US 5,131,956) in view of Zhu et al. (CN103489947 with provided machine English translation) and Young (US 4,430,519) as applied to claims 1-2, 8-9, 15-16, 18, 21 23, 25, 27 and 29 above, and further in view of Zimmerman (US 2013/0014802).
Addressing claims 17, 22, 24 and 26, Oohara is silent regarding the step of making the electrical connections to one or more solar cells in a space vehicle including the panel.

Zimmerman discloses front interconnected solar cells similarly to those of Oohara; wherein, the solar cells are incorporated in space vehicle in geostationary orbit [0013 and 0097].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method and apparatus of Oohara with incorporating the solar cells in space vehicle as disclosed by Zimmerman in order to expand the usage location of the solar cells.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claims 1-2, 8-9, 15-16, 18, 21, 23, 25 and 29 as being unpatentable over the teaching Oohara in view of Zhu and Morad, the Applicants argued that Oohara does not disclose the connectors 9 remain flat when transmitting the electrical power generated by the solar cells by citing the embodiment in fig. 5b.  The argument is not persuasive and is not pertained to the content of the rejection because the embodiment in fig. 5b is not cited in the rejection.  The reject relies on the embodiment in fig. 4 of Oohara which shows the connectors 9 remain flat when transmitting the electrical power generated by the solar cells.  It is reminded that figs. 4 and 5a-5b are directed to two different embodiments.  This is evidenced by the spacing between the solar cells in the embodiment of fig. 4 versus the spacing between the solar cells in the embodiment of figs. 5a-5b.  Oohara discloses the spacing between the solar cells are minimized in order to reduce the loss of the effective area and the spacing in fig. 4 minimizes the loss of effective area to be 0.5% (col. 5 ln 3-28).  In the embodiment of figs. 5a-5b, the spacing between the solar cells in fig. 5a is greater than that of fig. 4, the spacing is subsequently shortened to the achieve the reduction in loss of effective area by curving the external connectors 9 as shown in fig. 5b.  For the reasons above, it is concluded that the Applicants’ argument relying on the embodiment of fig. 5b is not persuasive because it is not pertained to the content of the rejection.  The rejection cites the embodiment in fig. 4, which is different than the embodiment of fig. 5b, that shows the single metal toe 9 remains flat when transmitting the electrical power generated by the solar cells.
The Applicants also argued that Oohara only discloses two connectors 9 and not three or four connectors uniformly placed with equal space between each of the connectors 9 along the one edge.  The argument is correct; however, Oohara was not relied on for the disclosure of said limitation.  
With regard to the teaching of Zhu, the Applicants’ reproduction of the machine translation of Zhu in its entirety is incomplete because the version of the Applicants’ machine translation only goes up to paragraph [0007]; whereas, the original Zhu document goes up to paragraph [0029].  The missing portion of the Zhu’s reference removes important context that is relevant for current rejection.  The Examiner has included another version of machine English translation of Zhu paragraph numbers that match those of the original document.  Paragraphs [0028-0029] of the new translation document disclose that in existing solar cell module, a 156mm x 156 mm solar battery uses 3 interconnect strips while increasing the number of interconnection strips from 3 to 4 improves the tensile strength and power output.  The present translation document closely matches that of the previously presented translation document.  Zhu further discloses the interconnection strip is for forming series connection with the solar cells in the solar cell module [0002-0003]; thus, the interconnection strips, in context of Zhu’s disclosure, are the structural equivalence to the claimed single metal toe of current application and the connectors 9 of Oohara.  Therefore, Examiner maintains the position that Zhu discloses the limitation four or more interconnects are used when the solar cell has an area greater than 60 cm2.  
The Applicants further argued that Zhu does not disclose the claimed single metal toes with no connected crossbars connected to the single metal toe and the interconnecting strips being uniformly placed with equal space between each of the interconnection strip along one edge of the solar cell.  The argument is not persuasive because Zhu is not relied on for such disclosure.
With regard to the Morad reference, the Applicants argued that the interconnects 90 of Morad are ribbons, not a single metal toe, as recited in the Applicant’s claims.  The argument is not persuasive because the interconnects 90 of Morad are made of metallic material [0130] having the same rectangular shape as the metal toe of current application; therefore, the interconnects 90 of Morad is the structural equivalence to the claimed single metal toe.  The Applicants further argued that in figs. 6B and 6C, Morad disclose the interconnects with a bent cross-sectional profile and a looped cross-sectional profile that are preferred over the flat cross-sectional profile shown in fig. 6A.  The statement is acknowledged; however, the argument is not persuasive because the rejection is relied on the embodiment in fig. 6A (not the embodiment in figs. 6B and 6C), which shows flat interconnects 90 that are placed uniformly with equal space between each of the interconnects across one edge of the at least one of the solar cells in the claimed manner.  
The Applicants further argued that Morad does not disclose that only one of the interconnects is connected only to one of the contact pads, as recited in the claims.  The argument is not persuasive because Morad is not relied on for such disclosure because Oohara already discloses only one of the interconnects is connected only to one of the contact pads as claimed.  Morad is only relied on for the disclosure of uniformly placed interconnects with equal space between each of the interconnects across one edge of the at least one of the solar cells.
For the reasons above, Examiner maintains the position that claims 1-2, 8-9, 15-16, 18, 21, 23, 25 and 29 are unpatentable based on the teaching of Oohara, Zhu and Morad.
The arguments regarding the rejection of claims 3, 10, 17, 22, 24, 26, 28 and 30 are also not persuasive because the arguments regarding the rejection of claims 1-2, 8-9, 15-16, 18, 21, 23, 25 and 29 are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/09/2022